Petition for Writ of Mandamus is DENIED; Opinion Filed March 19, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                     No. 05-13-00192-CV
                                     No. 05-13-00193-CV

                               IN RE JOHN CLOUD, Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F93-61603 and F93-61604

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                 Opinion by Justice Moseley
        The Court has before it an “appellant’s brief” and a “petition for judicial notice.”

Because no notice of appeal was filed in this Court or in the trial court, there is no appeal

pending for which this brief may be filed. Under the circumstances, we will treat the brief as a

petition for writ of mandamus. However, relator had an adequate remedy at law–via the appeal

he did not file. See TEX. CODE CRIM. PROC. ANN. art. 64.05 (West 2006). Therefore, based on

the record before us, we conclude relator has not shown he is entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009)

(orig. proceeding). We therefore DENY relator’s petition for writ of mandamus and petition for

judicial notice.



                                                  /Jim Moseley/
130192F.P05
                                                  JIM MOSELEY
                                                  JUSTICE